EXHIBIT 10.23
 
September 30, 2011
 

Winn Exploration Co., Inc. Pacific Energy Development Corp. 800 North Shoreline
Blvd. 4125 Blackhawk Plaza Circle, Suite 201A Suite 1900 North Danville,
California 94506 Corpus Christi, Texas 78401 Attn: Frank C. Ingriselli
Attn:  Michael W. Calley, Vice President       Lacy Properties, Ltd. Crain
Energy, Ltd. 222 East Tyler Street 222 East Tyler Street P.O. Box 2146 P.O. Box
2146 Longview, Texas 75606 Longview, Texas 75606 Attn: Darren Groce Land/Legal
Attn: Darren Groce Land/ Legal

 
Re:    
Amendatory Letter Agreement
Purchase and Sale Agreement, dated August 23, 2011
Pedco Nio Prospect
13,978.326± gross acres
Weld County, Colorado

 
Ladies and Gentlemen:


Reference is hereby made to that certain Purchase and Sale Agreement (the
“Purchase Agreement”), dated August 23, 2011, by and among Esenjay Oil & Gas,
Ltd. (“Esenjay”), Winn Exploration Co., Inc. (“Winn”), Lacy Properties, Ltd.
(“Lacy”) and Crain Energy, Ltd. (“Crain”), as Sellers, and Pacific Energy
Development Corp. (“PEDCO”), as Buyer. Esenjay, Winn, Lacy, Crain and PEDCO are
sometimes referred to herein collectively, as the “Parties” or individually, as
a “Party.” This Amendatory Letter Agreement (this “Amendment”) sets forth the
terms and conditions of the agreement among the Parties with regard to the
above-referenced matter. All capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement.


The Purchase Agreement sets forth the terms and conditions by which PEDCO agrees
to acquire from Esenjay, Winn, Lacy and Crain an undivided Fifty Percent (50%)
of 8/8ths interest in certain leases insofar as those leases cover certain lands
identified in the Purchase Agreement.


Section 2.3 of the Purchase Agreement provides that PEDCO shall determine the
number of Net Leasehold Acres covered by each of the Appendix 2 Leases and the
Additional Leases that are acceptable to PEDCO in the good faith exercise of
reasonable discretion on or before the expiration of the Review Period.


 
 

--------------------------------------------------------------------------------

 
 
September 30, 2011
Page 2
 
Section 2.4 of the Purchase Agreement states that on or before the expiration of
the Review Period, PEDCO shall give Esenjay written notice identifying in
reasonable detail all Title Defects that will be taken into account in
determining the Approved Net Leasehold Acres and identifying any Excluded Leases
and the reasons for such exclusion.


Section 2.1 of the Purchase Agreement defines the “Review Period” as a period
ending at 5:00 p.m. local time in Corpus Christi, Texas, twenty (20) days prior
to the date of the Closing. This date falls on a weekend. Therefore, the Parties
desire to amend Section 2.1 of the Purchase Agreement to set the time at which
the Review Period shall end at 5:00 p.m. local time in Corpus Christi, Texas on
Wednesday, October 5, 2011.


In consideration of the mutual premises and covenants contained herein, and
other good and valuable consideration, the receipt and sufficiently of which are
hereby acknowledged, the Parties hereby agree as follows:


1. The Parties hereby amend Section 2.1 of the Purchase Agreement to read in its
entirety as follows:


“2.1           Review Period; Costs of Title Information and Environmental Due
Diligence.  For a period ending at 5:00 p.m. local time in Corpus Christi,
Texas, Wednesday, October 5, 2011 (the “Review Period”), PEDCO and its
representatives will have the right to review all land, legal, well and
regulatory files and information in any Seller’s possession that pertain to the
Subject Acreage and the Subject Leases. Each Seller shall provide PEDCO with
true and correct copies of all land, legal, title, well and regulatory
information in such Seller’s possession covering the Subject Acreage and the
Subject Leases, including copies of all of the Subject Leases and copies of all
title documentation, assignments, title opinions, abstracts of title, run-sheets
and other title information and environmental reports or assessments in such
Seller’s possession with respect to the Subject Acreage and the Subject Leases.
The costs of title run sheets, title opinions and environmental assessments
prepared for PEDCO will be the sole responsibility of PEDCO. PEDCO will provide
copies of all title run sheets, title opinions, title curative information and
environmental reports or assessments that PEDCO acquires to Esenjay during the
Review Period. Except as expressly provided in this Agreement, no Party makes
any representation as to the accuracy or reliability of any title information or
data furnished to any other Party hereunder. During the Review Period, Sellers
shall permit PEDCO and its representatives at reasonable times and at PEDCO’s
sole risk, cost and expense, to conduct reasonable inspections of the Subject
Leases and the Subject Acreage.”


2. As amended hereby, the Purchase Agreement is in full force and effect, and
valid and binding upon the Parties. In the event of a conflict between this
Amendment and the Purchase Agreement, the terms and conditions of this Amendment
shall control and govern the point in conflict. Notwithstanding anything to the
contrary, failure of this Amendment to address a point in the Purchase Agreement
shall not be deemed to be a conflict.
 
 
 

--------------------------------------------------------------------------------

 
 
September 30, 2011
Page 3
 
3. Each Party hereby agrees that such Party shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be reasonably necessary or advisable to carry
out such Party’s obligations under this Amendment. This Amendment shall be
binding upon and inure to the benefit of the Parties, and their respective
successors and assigns. This Amendment may not be altered, or amended, nor any
rights hereunder waived, except by an instrument in writing executed by the
Party or Parties to be charged with such amendment or waiver. This Amendment may
be executed in counterparts, and each counterpart shall be deemed to be an
original, but all of which shall be deemed to be one amendment. This Amendment
may be executed by telefax or electronic signatures, and telefax and electronic
signatures shall be valid and binding upon the Parties.
 
Please execute this letter in the space provided below indicating your agreement
with the above amendments to the Purchase Agreement and return the executed
letter to the undersigned by fax or email at your earliest convenience.


Should you have any questions, please do not hesitate to contact me. Thank you
for your prompt attention to this matter.
 

 
Sincerely,
         
Esenjay Oil & Gas, Ltd.
           
By:
Esenjay Petroleum Corporation,       Its General Partner             By: /s/
Linda D. Schibi       Linda D. Schibi      
Vice President Land
 

 
ACCEPTED AND AGREED
this 30th day of September, 2011
 
Winn Exploration Co., Inc.
 
Pacific Energy Development Corp.
            By: /s/ Michael W. Calley   By: /s/ Clark R. Moore   Name: Michael
W. Calley   Name: Clark R. Moore   Title: Vice President   Title: EVP and
General Counsel              
Lacy Properties, Ltd.
 
Crain Energy, Ltd.
              By: Lacy Property Management, Inc.   By: Crain Oil & Gas, LLC  
Its General Partner   Its General Partner               By: /s/ Darren T. Groce
  By: /s/ Darren T. Groce   Name: Darren T. Groce   Name: Darren T. Groce  
Title: Interim President   Title: Interim President  

 
 
 

--------------------------------------------------------------------------------